                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND




 LA UNIÓN DEL PUEBLO ENTERO, et
 al.,

                     Plaintiffs,

            v.                                   No. 8:19-cv-02710-PX

 WILBUR L. ROSS, in his official
 capacity as U.S. Secretary of Commerce,
 et al.,

                     Defendants.




      MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

       Defendants Wilbur L. Ross, in his official capacity as U.S. Secretary of Commerce;

Steven Dillingham, in his official capacity as Director of the U.S. Census Bureau, the U.S.

Department of Commerce, and the U.S. Census Bureau (collectively, “Defendants”), by

and through their undersigned counsel, move for an extension of time to respond to

Plaintiffs’ First Amended Complaint (“FAC”).

       1.        On September 13, 2019, Plaintiffs filed a complaint for declaratory and

injunctive relief, challenging the use of administrative records to gather citizenship data

under Executive Order 13880. See ECF No. 1. Defendants were served with the complaint




                                             1
on September 19, 2019. Plaintiffs filed the FAC on October 9, 2019 and served Defendants

with the FAC on October 15, 2019. See ECF No. 41.

       2.     The current deadline for Defendants to respond to the FAC is November 18,

2019. See Fed. R. Civ. P. 15(a)(3).

       3.      Due to the operational demands of conducting final preparations for the

2020 Census, as well as other litigation demands on undersigned counsel and

Defendants, undersigned counsel requires further time to confer with Defendants and

assess Plaintiffs’ claims before responding to the FAC.

       4.     Defendants therefore request that the Court extend its response deadline 30

days, through December 18, 2019.

       5.     Plaintiffs consent to only a 14-day extension through December 2, 2019;

they oppose Defendants’ request for a 30-day extension. In addition to the litigation and

operational demands explained above, however, a December 2, 2019 deadline would add

another layer of difficulty because undersigned counsel and Defendants would be forced

to confer and obtain approval for their response to Plaintiffs’ FAC over the Thanksgiving

holiday while many individuals will be traveling.

       6.     Plaintiffs would suffer no prejudice from an extension of Defendants’

response deadline. According to Plaintiffs’ own allegations, they will not suffer any harm

until (1) the Census Bureau collects administrative records from other agencies, FAC

¶¶ 59–62, (2) the Census Bureau is able to “produce citizenship population tabulations,”



                                            2
FAC ¶¶ 96, 101, 103, 108, (3) the Census Bureau provides “[S]tates with citizenship data

to be used along with the total population tabulations in the P.L. 94-171 Redistricting

Data File,” FAC ¶ 87, and (4) States choose to “use [citizens voting age population

(CVAP)] as a population base for drawing congressional and state legislative redistricting

plans in 2021,” id. There can be no prejudice from a December 18, 2019 extension when,

by Plaintiffs’ own admission, no harm could materialize until sometime after April 1,

2021, if ever. See FAC ¶ 65; see also FAC at 31–32 (prayer for relief).

       WHEREFORE, Defendants request that the Court extend their response deadline

through and including December 18, 2019.

DATED: November 14, 2019                    Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            DIANE KELLEHER
                                            Assistant Director, Federal Programs Branch

                                            /s/ Stephen Ehrlich
                                            STEPHEN EHRLICH
                                            Trial Attorney
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street, N.W.
                                            Washington, DC 20005
                                            Tel.: (202) 305-9803
                                            Email: stephen.ehrlich@usdoj.gov

                                            Counsel for Defendants




                                              3
